DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/09/2019 and 04/27/2020 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the contact erosion status" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the status" in line 3.  There is insufficient antecedent basis for this limitation in the claim
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 7-9, 12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being participated by Gemme (EP1006537).
Regarding claim 1, Gemme teaches a monitoring device for switching systems (fig. 4: 4), (see figures 3-6; and par. [0029-0044]) comprising a contact assembly (4) having at least a movable contact and a kinematic chain (fig. 4: 5) for actuating said movable contact and opening/closing said contact assembly (4), (see par. [0029] and [0031]; the actuator used advantageously operates with an adjustable law of motion; in this way the force applied by the actuator to the switchgear 4, through a kinematic chain 5 connecting them) comprising: an accelerometer (fig. 4: 6 and par. [0031]) adapted to be positioned on a moving part of said switching system (4) and capable of determining acceleration data (fig. 3: 7) of said moving part (see par. [0031], the control device suitably comprises feedback means 6 for evaluating, by direct or indirect measurement, the position of the mobile part of the switchgear connected to the actuator; in particular, these means 6 may comprise a position sensor that detects a movement of any point of the controlled system 200 and sends a corresponding signal 7 indicating in real time the position of the mobile contacts of the switchgear to control means 10 of the processing and control unit 100); a control unit (fig. 3: 10) comprising: a first processing unit (fig. 3: 11) adapted to receive acceleration data (7) measured by said accelerometer (6), (see par. [0031]) and calculate timing instants (fig. 3: 14) of predetermined events and motion parameters (see par. [0014]) related to said switching system (4); a second processing unit (fig. 3: 12, 13) adapted to receive said timing instants (14) of 
Regarding claim 2, furthermore Gemme discloses the monitoring device, wherein said timing instants of predetermined events is calculated by detecting one or more of the following: abrupt change in the acceleration value, appearance or disappearance of a specific frequency content in the acceleration pattern, increasing above or decreasing below a specific acceleration threshold value, abrupt change in the acceleration direction and/or subsequent change in velocity and/or travel directions, (see par. [0027] and [0031]; the control device suitably comprises feedback means 6 for evaluating, by direct or indirect measurement, the position of the mobile part of the switchgear connected to the actuator; in particular, these means 6 may comprise a position sensor that detects a movement of any point of the controlled system 200 and sends a corresponding signal 7 indicating in real time the position of the mobile contacts of the switchgear to control means 10 of the processing and control unit 100; alternatively, velocity or acceleration sensors could be used that detect the velocity or the acceleration of any point of the system 200 and send the corresponding information 7 on the velocity or acceleration of the mobile parts to means 10).
Regarding claim 3, furthermore Gemme discloses the monitoring device, wherein said predetermined event is selected among one or more of the following: opening of the contact assembly, closing of the contact assembly, start of the movement of said moving part, finish of the movement of said moving part, impact with 
Regarding claim 4, furthermore Gemme discloses the monitoring device, wherein said motion parameter is selected among one or more of the following: acceleration, velocity or position of a moving part of said switching system, (see par. [0027] and [0031]; directly or indirectly acquiring information on the movement or velocity or acceleration of the mobile part of said switchgear operated by the adjustable actuator and processing a control signal).
Regarding claim 7, furthermore Gemme discloses the monitoring device, wherein said electro/mechanical parameter of said switching system is the movable contact speed at predetermined timing instants, (see par. [0031] and [0044], the control device suitably comprises feedback means 6 for evaluating, by direct or indirect measurement, the position of the mobile part of the switchgear connected to the actuator; in particular, these means 6 may comprise a position sensor that detects a movement of any point of the controlled system 200 and sends a corresponding signal 7 indicating in real time the position of the mobile contacts of the switchgear to control means 10 of the processing and control unit 100; alternatively, velocity or acceleration sensors could be used that detect the velocity or the acceleration of any point of the system 200 and send the corresponding information 7 on the velocity or acceleration of the mobile parts to means 10).
Regarding claim 8, furthermore Gemme discloses the monitoring device according, wherein said electro/mechanical parameter of said switching system is the movable contact speed at closing/opening, (see abstract and par. [0031] and [0044]).
Regarding claim 9, furthermore Gemme discloses the monitoring device, wherein said electro/mechanical parameter of said switching system is the movable contact over-travel on opening/closing, said over-travel being determined as positions/instants at the timing instant where the velocity change signs, (see abstract and par. [0027], [0031] and [0033]).
Regarding claim 12, Gemme teaches a monitoring device for switching systems (fig. 4: 4), (see figures 3-6; and par. [0029-0044]) comprising a contact assembly (4) having at least a movable contact and a kinematic chain (fig. 4: 5) for actuating said movable contact and opening/closing said contact assembly (4), (see par. [0029] and [0031]; the actuator used advantageously operates with an adjustable law of motion; in this way the force applied by the actuator to the switchgear 4, through a kinematic chain 5 connecting them) comprising: a plurality of accelerometers (fig. 4: 6 and par. [0031], alternatively, velocity or acceleration sensors could be used that detect the velocity or the acceleration of any point of the system) adapted to be positioned at different locations of said kinematic chain (5) of said switching system (4) adapted to be positioned on a moving part of said switching system (4) and capable of determining acceleration data (fig. 3: 7) of said moving part (see par. [0031], the control device suitably comprises feedback means 6 for evaluating, by direct or indirect measurement, the position of the mobile part of the switchgear connected to the actuator; in particular, these means 6 may comprise a position sensor that detects a movement of any point of the controlled system 200 and sends a corresponding signal 7 indicating in real time the position of the mobile contacts of the switchgear to control means 10 of the processing and control unit 100); a control unit (fig. 3: 10) comprising: a first processing unit (fig. 3: 
Regarding claim 16, furthermore Gemme discloses a switching system (fig. 4: 4) comprising a monitoring device, (see figures 3-6; and par. [0029-0044]; alternatively, velocity or acceleration sensors could be used that detect the velocity or the acceleration of any point of the system 200 and send the corresponding information 7 on the velocity or acceleration of the mobile parts to means 10. This sensor, irrespective of whether it is a position, velocity or acceleration sensor, may be positioned in any point of the kinematic chain 5 or of the switchgear 4).
Regarding claim 17, furthermore Gemme discloses a medium voltage switchgear comprising a monitoring device, (see figures 3-6; and par. [0029-0044]; the control device suitably comprises feedback means 6 for evaluating, by direct or indirect measurement, the position of the mobile part of the switchgear connected to the actuator; in particular, these means 6 may comprise a position sensor that detects a movement of any point of the controlled system 200 and sends a corresponding signal 7 indicating in real time the position of the mobile contacts of the switchgear to control means 10 of the processing and control unit 100).
Regarding claim 18, Gemme teaches a method for monitoring a switching system (fig. 4: 4), (see figures 3-6; and par. [0029-0044]) comprising a contact assembly (4) having at least a movable contact and a kinematic chain (fig. 4: 5) for actuating said movable contact and opening/closing said contact assembly (4), (see par. [0029] and [0031]; the actuator used advantageously operates with an adjustable law of motion; in this way the force applied by the actuator to the switchgear 4, through a kinematic chain 5 connecting them) comprising: positioning an accelerometer (fig. 4: 6 and par. [0031]) on a moving part of said switching system (4); determining acceleration data (fig. 3: 7) of said moving part (see par. [0031], the control device suitably comprises feedback means 6 for evaluating, by direct or indirect measurement, the position of the mobile part of the switchgear connected to the actuator; in particular, these means 6 may comprise a position sensor that detects a movement of any point of the controlled system 200 and sends a corresponding signal 7 indicating in real time the position of the mobile contacts of the switchgear to control means 10 of the processing and control unit 100); calculating, using said acceleration data (7), timing instants (fig. 3: 14) of predetermined events (see par. [0014]); calculating, using said acceleration data (7), motion parameters (see par. [0014]) related to said switching system (4); calculating, using at least one of said timing instants (14) and at least one of said motion parameters (see par. [0014]), electro/mechanical parameters (see par. [0044]) of said switching system (4).
Regarding claim 20, furthermore Gemme discloses the method, wherein said electro/mechanical parameter of said switching system is the movable contact speed at predetermined timing instants and in that said at least one timing instant is the contact .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


7.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gemme (EP1006537) in view of Elsner et al. (US 2009/0144019).
Regarding claim 5, Gemme teaches the monitoring device according to claim 1, but Gemme does not explicitly teach wherein said electro/mechanical parameter of said switching system is the contact erosion status and in that said at least one timing instant is contact opening/closing instant and said at least one motion parameter is the movable contact absolute position at said opening/closing instant.
Elsner teaches to determine contact erosion of an electromagnetic switching device, a mechanical parameter is measured which characterizes the time course of the relative movement between the contacts, said movement being caused by an actuator. The point in time when the contacts close is determined by evaluating the time course of the relative movement, and the distance traveled by the contacts until said point in time or the distance traveled by the actuator from said point in time until reaching the final position thereof is detected at least indirectly and is compared to a stored reference value, (see abstract).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Elsner in to the monitoring device of Gemme in order to determine contact erosion of an electromagnetic switching.
Regarding claim 19, Gemme teaches the method according to claim 18, but Gemme does not explicitly teach wherein said electro/mechanical parameter of said 
Elsner teaches to determine contact erosion of an electromagnetic switching device, a mechanical parameter is measured which characterizes the time course of the relative movement between the contacts, said movement being caused by an actuator. The point in time when the contacts close is determined by evaluating the time course of the relative movement, and the distance traveled by the contacts until said point in time or the distance traveled by the actuator from said point in time until reaching the final position thereof is detected at least indirectly and is compared to a stored reference value, (see abstract).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Elsner in to the method of Gemme in order to determine contact erosion of an electromagnetic switching.
8.	Claims 6, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gemme (EP1006537) in view of Singh (EP2405454).
Regarding claim 6, Gemme teaches the monitoring device according to claim 1, but Gemme does not explicitly teach wherein said electro/mechanical parameter of said switching system is a spring travel status of an actuating spring of said switching system, said status being determined by calculating the difference in the position at the start/end timing instants with the position at the contact opening/closing instants.

It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Singh in to the monitoring device of Gemme in order to determine from the spring-mass model or the comparison parameter curve can be used to determine actual breaks in an element or between two or more elements.
Regarding claim 10, Gemme teaches the monitoring device according to claim 1, but Gemme does not explicitly teach wherein said electro/mechanical parameter of said switching system is the status of a damping element of said switching system, said status being determined as the difference of the position, velocity or timings at the timing instant of hitting the damper and the position, velocity or timings at the timing instant of the next over-travel.
Singh teaches damped spring-mass model is used to determine the mechanical state. The spring-mass model advantageously records vibrations or Movements and maps them accordingly in a comparison parameter or a comparison parameter curve, (see par. [0014-0016] and [0036-0040]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Singh in to 
Regarding claim 13, Gemme teaches the monitoring device according to claim 12, but Gemme does not explicitly teach further comprising a plurality of accelerometers adapted to be positioned at different locations of said kinematic chain at positions that are connected by a fixed connection.
Singh teaches the circuit breaker has sensors (S1-S19) e.g. acceleration sensors, tensiometer, rotation angle sensors and pressure wave sensors, are arranged at a distance to each other on mechanically stressed elements (22-58) that are mechanically movable or fixed, (see abstract).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Singh in to the monitoring device of Gemme in order provide mechanically movable elements as well as fixed elements of a circuit breaker arranged directly or indirectly.
Regarding claim 14, Gemme teaches the monitoring device according to claim 12, but Gemme does not explicitly teach further comprising a plurality of accelerometers adapted to be positioned on a single mechanical part on said kinematic chain at positions that are connected by a fixed connection.
Singh teaches the circuit breaker has sensors (S1-S19) e.g. acceleration sensors, tensiometer, rotation angle sensors and pressure wave sensors, are arranged 
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Singh in to the monitoring device of Gemme in order provide mechanically movable elements as well as fixed elements of a circuit breaker arranged directly or indirectly.
Allowable Subject Matter
9.	Claims 11 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 11 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “for each phase, an accelerometer adapted to be positioned on a moving part of each phase of said switching system and capable of determining acceleration data of said moving part, said control unit comprising a third processing unit adapted to determine a difference or a commonality in behavior between the phases”. And claim 15 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “a further accelerometer adapted to be connected to a frame of said switching system and capable of determining acceleration data deriving from full-body movements of said switching system, said control unit comprising a fifth processing unit adapted to use said acceleration data deriving from full-body movements to correct acceleration data of said moving part of said switching system.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836